DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
	Claims
	Claim 15, in 10th line, after “…the first vacuum bag after” and prior to “application of the machine tool…”, inserted --the--
	Claim 16, in 1st line, after “further comprising”, [[peeling]] is deleted and in place inserted --the peeling of--
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
Response to Amendment
	Claims 6-9 and 19-20 are cancelled.
	Claims 21-23 are newly added claims.
	Claims 1, 3, 10, and 15 are currently amended.
In view of the amendment, filed on 04/13/2022, the following rejections are withdrawn from the previous office action, mailed on 01/13/2022.
Rejections of claims 1-2 and 8-18 under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2006/0027314) in view of Dickerson (US 4,065,340)
Rejections of claims 1-2 and 8-18 under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2006/0027314) in view of Polus et al. (US 2006/0172111)
Response to Arguments
Applicant’s arguments, in remarks filed on 04/13/2022, with respect to allowability of the claimed subject matter have been fully considered and are persuasive.  Applicant’s arguments in regard to the prior art of Jones et al. (US ‘314) presented in bottom portion of the page 7 and in page 8 of the applicant’s remarks, and further, in regard to the prior art of Polus et al. (US ‘111), presented in page 9 of the remarks were found persuasive. Therefore, the previous rejections of claims 1-5 and 8-18 have been withdrawn. 
Allowable Subject Matter
Claims 1-5, 10-18, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither references of the record nor any other prior art, taken alone or in combination, Inter Alia, teach or fairly suggest a method of preparing a part comprising applying a vacuum bag over the rigid tool surface; applying vacuum pressure to the vacuum bag to conform the vacuum bag to the shape of the rigid tool surface; applying a resin pre-impregnated ply over the vacuum bag; applying the part over the ply; curing the resin pre-impregnated ply, the part comprising a honeycomb core having a portion with a thickness during the curing; applying a machine tool to the portion of the part after the curing of the resin pre-impregnated ply to reduce the thickness; removing the vacuum pressure from the vacuum bag to at least partly release the part from the rigid tool surface; and peeling the ply from the part.
The closest references of Jones et al. (US ‘314) and Polus et al. (US ‘111) fail to disclose the step of peeling the ply from the part, which is comprises of a honeycomb core, after the step of curing the resin pre-impregnated ply and the step of applying a machine tool to reduce a thickness of the portion of the part. Therefore, claims 1-5, 10-18, and 21-23 deem allowed
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        07/16/2022